Title: To George Washington from George Clinton, 16 January 1778
From: Clinton, George
To: Washington, George



Sir
Poughkeepsie [N.Y.] 16th January 1778

I was Honoured with your Excellency’s Letter of the 29th December inclosing a Return of Colonels Livingston & Cortlandt’s Regiments

some Days since—The Contents whereof I have communicated to the Legislature of this State now sitting at this Place & have most earnestly recommended them to their immediate Consideration. I have the Honor to be with the most perfect Regard & Esteem Your Excellencys most Obedt Servt

Geo. Clinton


P.S. I am informed by Genl Putnam that the West Point is the Place fixt on for fortifying in the Highlands which I believe to be the best for the Purpose.

